 



Exhibit 10.49
EXECUTIVE EMPLOYMENT AGREEMENT
     This Agreement is entered into between Shai Even (“Executive”) and ALON
USA, GP, LLC (“Employer” or “Company”) on August 1, 2003, who, in return for the
mutual promises set forth herein, agree as follows:
     1. Position/Term. (a) The term of the Executive’s employment hereunder
shall commence upon the date that the employment process, including obtaining a
visa allowing entry and employment in the United States is completed (the
“Commencement Date”); provided that, except for purposes of Sections 2, 3, 4 and
10 hereof, Executive shall be deemed to have commenced employment as of August
1, 2003.
          (b) Throughout the term of this Agreement, Employer shall employ
Executive and Executive shall render services to Employer in the capacity and
with the title of Treasurer, or such other title as may be established by
Employer from time to time. Executive shall devote his full time and best effort
to the successful functioning of the business of Employer and shall faithfully
and industriously perform all duties pertaining to his position, including such
additional duties as may be assigned from time to time, to the best of
Executive’s ability, experience and talent. Executive shall be subject at all
times during the term hereof to the direction and control of Employer in respect
of the work to be done.
          (c) Executive’s employment hereunder shall be for an initial term
beginning on the Commencement Date and ending on August 1, 2006. Thereafter, the
term shall renew automatically each year for a term of one year, unless either
party provides the other with written notice at least 30 days prior to the
expiration of the term.
     2. Compensation. (a) From and after the Commencement Date, Executive’s
salary (“Base Compensation”) shall be $135,000 per year, payable bi-weekly
(unless the payroll practice of the Company changes to monthly or semi-monthly)
in arrears and subject to change only with the mutual written consent of
Employer and Executive. It is the intent of the Company to develop guidelines
for annual merit increases for salaries of all salaried employees/Executive,
including Executive.
          (b) From and after the Commencement Date, Executive shall be entitled
to participate in the Alon USA Annual Cash Bonus Plan containing the terms and
conditions set forth in Exhibit A attached hereto and incorporated herein which
will be subject to modification from time to time as set forth therein. For
purposes of determining the Executive’s Target Bonus Amount under such plan, the
Executive shall participate up to an amount equal to fifty percent (50%) of base
compensation.
     3. Fringe Benefits; Reimbursement of Expenses. Employer shall make
available, or cause to be made available to Executive, throughout the period of
his employment hereunder, such benefits, including any disability,
hospitalization, medical benefits, life insurance, or other benefits or policy,
directors and officers insurance, as may be put into effect from time to time by
Employer generally for other Executive members at the level of Executive. The
Company expressly reserves the right to modify such benefits at any time,
subject to the provisions of paragraph 10(b) hereof.

1



--------------------------------------------------------------------------------



 



     Employer will pay for Executive’s primary living expenses including
apartment rent or monthly housing costs, utilities, cable and telephone
according to the terms of Company’s Ex-Patriate Policy. Employer will also
provide Executive with a leased automobile including fuel and maintenance.
Housing and automobile costs deemed personal (not business) use will be taxable
to Executive according to Internal Revenue Service regulations. Any such amount
deemed taxable will be grossed up and reimbursed at his marginal tax rate.
     Executive will be reimbursed for all reasonable out-of-pocket business,
business entertainment and travel expenses paid by the Executive, in accordance
with and subject to applicable Company expense incurrence and reimbursement
policies
     4. Vacation. Executive will be granted 15 days of vacation per year.
Employer will pay for 2 roundtrip tickets per year for Executive and his
spouse’s personal trips to Israel. Personal trips taken during normal business
hours will count against Executive’s allotted vacation days. Unless otherwise
agreed, vacation may not be carried over into a new calendar year. Vacation time
shall be taken only after providing reasonable notice to the person to whom the
Executive reports.
     5. Compliance With Employer Policies. Executive shall comply with and abide
by all employment policies and directives of Employer. Employer may, in its sole
discretion, change, modify or adopt new policies and directives affecting
Executive’s employment. In the event of any conflict between the terms of this
Agreement and Employer’s employment policies and directives, the terms of this
Agreement will be controlling.
     6. Restrictive Covenant. (a) In consideration of the confidential
information of Employer provided to Executive and the other benefits provided to
Executive pursuant to this Agreement, Executive agrees that during the term of
Executive’s employment with Employer and for a period of one year following any
termination of Executive’s employment, if the Executive terminates employment
during the first two years of Executive’s employment, or nine months, if the
Executive terminates employment after the first two years of employment and
before the completion of five years of employment (the “Non-Compete Period”),
Executive will not, without the prior written consent of Employer, directly or
indirectly, either as an individual or as an employee, officer, director,
shareholder, partner, sole proprietor, independent contractor, consultant or in
any other capacity conduct any business, or assist any person in conducting any
business, that is in competition with the business of Employer or its Affiliates
(as defined below).
          (b) In addition to any other covenants or agreements to which
Executive may be subject, during the Non-Compete Period, Executive will not,
directly or indirectly, either as an individual or as an employee, officer,
director, shareholder, partner, sole proprietor, independent contractor,
consultant or in any other capacity whatsoever approach or solicit any customer
or vendor of Employer for the purpose of causing, directly or indirectly, any
such customer or vendor to cease doing business with Employer or its Affiliates.
     For the purposes of this Agreement, the “business of Employer or its
Affiliates” means the business of convenience stores or retail fuel marketing in
the Territory. The term “Affiliates” means all subsidiaries of Employer and each
person or entity that controls, is controlled by, or is under common control
with Employer. The “Territory” means the states of Texas, New Mexico, Arizona,

2



--------------------------------------------------------------------------------



 



Arkansas, Louisiana and Oklahoma. It is understood and agreed that the scope of
each of the covenants contained in this Section 6 is reasonable as to time,
area, and persons and is necessary to protect the legitimate business interest
of Employer. It is further agreed that such covenants will be regarded as
divisible and will be operative as to time, area and persons to the extent that
they may be so operative. The terms of this Section 6 shall not apply to the
ownership by Executive of less than 5% of a class of equity securities of an
entity, which securities are publicly traded on the New York Stock Exchange, the
American Stock Exchange, or the National Market System of the National
Association of Securities Dealers Automated Quotation System. The provisions of
this Section 6 will survive any termination or expiration of this Agreement.
     7. Confidentiality. (a) Executive recognizes that during the course of
employment, Executive will be exposed to information or ideas of a confidential
or proprietary nature which pertain to Employer’s business, financial, legal,
marketing, administrative, personnel, technical or other functions or which
constitute trade secrets (including, but not limited to, specifications,
designs, plans, drawings, software, data, prototypes, the identity of sources
and markets, marketing information and strategies; business and financial plans
and strategies, methods of doing business; data processing and Executive
information and technical systems, programs and practices; customers and users
and their needs, sales history; and financial strength), and such information of
third parties which has been provided to Employer in confidence (“Confidential
Information”). All such information is deemed “confidential” or “proprietary”
whether or not it is so marked, provided that it is maintained as confidential
by the Company. Information will not be considered to be Confidential
Information to the extent that it is generally available to the public. Nothing
in this Section 7 will prohibit the use or disclosure by Executive of knowledge
that is in general use in the industry or general business knowledge.
          (b) Executive shall hold Confidential Information in confidence, use
it only in connection with the performance of duties on behalf of Employer, and
restrict its disclosure to those directors, employees or independent contractors
of Employer having a need to know.
          (c) Executive shall not disclose, copy or use Confidential Information
for the benefit of anyone other than Employer without Employer’s prior written
consent.
          (d) Executive shall, upon Employer’s request or Executive’s
termination of employment, return to Employer any and all written documents
containing Confidential Information in Executive’s possession, custody or
control.
     8. Non-Interference with Employment Relationships. During Executive’s
employment with Employer, and for a period of one (1) year thereafter, Executive
shall not, without Employer’s prior written consent, directly or indirectly:
(a) induce or attempt to induce any employee to leave the Employer’s employ; or
(b) interfere with or disrupt the Employer’s relationship with any of its
employees or independent contractors.
     9. Copyright, Inventions, Patents. Employer shall have all right, title and
interest to all features (including, but not limited to, graphic designs,
copyrights, trademarks and patents) created during the course of or resulting
from Executive’s employment with Employer. Executive hereby assigns to Employer
all copyright ownership and rights to any work developed by Executive and
reduced to practice for or on behalf of Employer or which relate to Employer’s
business during

3



--------------------------------------------------------------------------------



 



the course of the employment relationship. At Employer’s expense, Executive
shall do all other things including, but not limited to, the giving of evidence
in suits and proceedings, and the furnishing and/or assigning of all
documentation and other materials relative to Employer’s intellectual property
rights, necessary or appropriate for Employer to obtain, maintain, and assert
its rights in such work.
     10. Termination of Employment. (a) Employer may terminate Executive’s
employment hereunder at any time for Cause. For purposes hereof, Cause shall
mean: (i) conviction of a felony or a misdemeanor where imprisonment is imposed
for more than 30 days; (ii) commission of any act of theft, fraud, dishonesty,
or falsification of any employment or Employer records; (iii) improper
disclosure of Confidential Information; (iv) any intentional action by the
Executive having a material detrimental effect on the Company’s reputation or
business; (v) any material breach of this Agreement, which breach is not cured
within ten (10) business days following receipt by Executive of written notice
of such breach; (vi) unlawful appropriation of a corporate opportunity;
(vii) intentional misconduct in connection with the performance of any of
Executive’s duties, including, without limitation, misappropriation of funds or
property of the Company, securing or attempting to secure to the detriment of
the Company any profit in connection with any transaction entered into on behalf
of the Company, any material misrepresentation to the Company, or any knowing
violation of law or regulations to which the Company is subject; or (viii) loss
of immigration status allowing Executive to be employed in the United States.
Upon termination of Executive’s employment with the Company for Cause, the
Company shall be under no further obligation to Executive, except to pay all
earned but unpaid Base Compensation and all accrued benefits and vacation to the
date of termination (and to the extent required by law).
          (b) Employer may terminate Executive’s employment hereunder without
Cause, or Executive may terminate his employment hereunder for Good Reason, in
each case upon not less than thirty (30) days prior written notice. In the event
of any such termination, Executive shall be entitled to receive his Base
Compensation through the termination date and any annual bonus entitlement,
prorated for the number of months of employment for the fiscal year in question,
all accrued benefits and vacation to the date of termination (and to the extent
required by law), plus, an additional amount of severance payment equal to three
month’s Base Compensation as in effect immediately before any notice of
termination. “Good Reason” means (i) without the Executive’s prior written
consent, the Employer reduces Executive’s Base Compensation or the percentage of
Executive’s Base Compensation established as Executive’s maximum target bonus
percentage for purposes of Employer’s annual cash bonus plan; (ii) any material
breach of this Agreement, which breach is not cured within ten (10) business
days following receipt by Employer of written notice of such breach;
(iii) Employer requires Executive to be based at an office or location that is
more than thirty-five (35) miles from the location at which Executive was based
as of the Commencement Date, other than in connection with reasonable travel
requirements of Employer’s business; (iv) the delivery by Employer of notice
pursuant to Section 1 (c) of this Agreement that it does not wish this Agreement
to automatically renew for any subsequent year; and (v) Executive may submit his
resignation at any time after July 31, 2010, which will be considered to be for
Good Reason.
          (c) Executive may terminate the employment relationship hereunder with
not less than thirty (30) days prior written notice. Upon any such termination
of Executive’s employment, other than for Good Reason, the Company shall be
under no further obligation to Executive, except to pay

4



--------------------------------------------------------------------------------



 



all earned but unpaid Base Compensation plus a severance of 1 month of Base
Compensation and all accrued benefits and vacation to the date of termination
(and to the extent required by law).
          (d) The provisions of Sections 6, 7, 8 and 9 of this Agreement will
continue in effect notwithstanding any termination of Executive’s employment.
     11. Mediation and Arbitration. (a) Employer and Executive hereby state
their mutual desire for any dispute concerning a legally cognizable claim
arising out of this Agreement or in connection with the employment of Executive
by Employer, including, but not limited to, claims of breach of contract, fraud,
unlawful termination, discrimination, harassment, workers’ compensation
retaliation, defamation, tortious infliction of emotional distress, unfair
competition, and conversion (“Legal Dispute”), to be resolved amicably, if
possible, and without the need for litigation.
          (b) Based on this mutual desire, in the event a Legal Dispute arises,
the parties shall utilize the following protocol:
               (i) The parties shall first submit the Legal Dispute to mediation
under the auspices of the American Arbitration Association (“AAA”) and pursuant
to the mediation rules and procedures promulgated by the AAA.
               (ii) In the event mediation is unsuccessful in fully resolving
the Legal Dispute, binding arbitration shall be the method of final resolution
of the Legal Dispute. The parties expressly waive their rights to bring action
against one another in a court of law, except as expressly provided in
subsection (d). The parties hereto acknowledge that failure to comply with this
provision shall entitle the non-breaching party not only to damages, but also to
injunctive relief to enjoin the actions of the breaching party. Any Legal
Dispute submitted to Arbitration shall be under the auspices of the AAA and
pursuant to the “National Rules for the Resolution of Employment Disputes,” or
any similar identified rules promulgated at such time the Legal Dispute is
submitted for resolution. All mediation and arbitration hearings shall take
place in Dallas, Texas.
          (c) Notice of submission of any Legal Dispute to mediation shall be
provided no later than three hundred sixty-five (365) calendar days following
the date the submitting party became aware of the conduct constituting the
alleged claims. Failure to do so shall result in the irrevocable waiver of the
claim made in the Legal Dispute.
          (d) Notwithstanding that mediation and arbitration are established as
the exclusive procedures for resolution of any Legal Dispute, (i) either party
may apply to an appropriate judicial or administrative forum for injunctive
relief and (ii) claims by Employer arising in connection with paragraphs 6, 7, 8
or 9 may be brought in any court of competent jurisdiction.
          (e) Each party acknowledges that a remedy at law for any breach or
attempted breach of paragraphs 6, 7, 8 or 9 of this Agreement will be
inadequate, agrees that Employer will be entitled to specific performance and
injunctive and other equitable relief in case of any breach or attempted breach,
and agrees not to use as a defense that any party has an adequate remedy at law.
This Agreement shall be enforceable in a court of equity, or other tribunal with
jurisdiction, by a decree of specific performance, and appropriate injunctive
relief may be applied for and granted in connection herewith. Such remedy shall
not be exclusive and shall be in addition to any other

5



--------------------------------------------------------------------------------



 




remedies now or hereafter existing at law or in equity, by statute or otherwise.
Except as provided in subsection (c) no delay or omission in exercising any
right or remedy set forth in this Agreement shall operate as a waiver thereof or
of any other right or remedy and no single or partial exercise thereof shall
preclude any other or further exercise thereof or the exercise of any other
right or remedy.
     12. Assignment. This Agreement shall not be assignable by either party
except that upon any sale or transfer of all or substantially all of its
business by Employer, Employer may assign this Agreement to its successor; any
failure to make such an assignment will be considered to constitute the
termination of Executive’s employment without cause effective upon the closing
of the referenced transaction.
     13. No Inducement, Agreement Voluntary. Executive represents that (a) he
has not been pressured, misled, or induced to enter into this Agreement based
upon any representation by Employer or its agents not contained herein, (b) he
has entered into this Agreement voluntarily, after having the opportunity to
consult with representatives of his own choosing and that (c) his agreement is
freely given.
     14. Interpretation. Any paragraph, phrase or other provision of this
Agreement that is determined by a court, arbitrator or arbitration panel of
competent jurisdiction to be unreasonable or in conflict with any applicable
statute or rule, shall be deemed, if possible, to be modified or altered so that
it is not unreasonable or in conflict or, if that is not possible, then it shall
be deemed omitted from this Agreement. The invalidity of any portion of this
Agreement shall not affect the validity of the remaining portions.
     15. Prior Agreements Superseded; Amendments. This Agreement revokes and
supersedes all prior agreements, written and oral, and represents the entire
agreement between the parties in relation to the employment of the Executive by
the Company after the Commencement Date and shall not be subject to modification
or amendment by any oral representation, or any written statement by either
party, except for a dated writing signed by the Executive and the Employer.
     16. Notices. All notices, demands and requests of any kind to be delivered
in connection with this Agreement shall be in writing and shall be deemed to
have been duly given if personally delivered or if sent by nationally-recognized
overnight courier or by registered or certified mail, return receipt requested
and postage prepaid, addressed as follows:

  (a)   if to the Company, to:

ALON USA
7616 LBJ Freeway Suite 300
Dallas, TX 75251
Telecopy number: (972) 367-3725

  (b)   if to Executive, to the address of Executive set forth on the signature
page hereto;

or to such other address as the party to whom notice is to be given may have
furnished to the other in

6



--------------------------------------------------------------------------------



 




writing in accordance with the provisions of this Section 16. Any such notice or
communication shall be deemed to have been received: (i) in the case of personal
delivery, on the date of such delivery; (ii) in the case of
nationally-recognized overnight courier, on the next business day after the date
sent; and (iii) if by registered or certified mail, on the third business day
following the date postmarked.
     17. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without giving effect to
principles of conflicts of law.

                      EXECUTIVE:       EMPLOYER:    
 
                    Shai Even       ALON USA    
 
                    /s/ Shai Even       By:   /s/ Jeff D. Morris                
     
 
          Name:   Jeff D. Morris    
 
          Title:   President and Chief Executive Officer    

7